1

2

3

4

5

6

7

8                                   UNITED STATES DISTRICT COURT

9                                 SOUTHERN DISTRICT OF CALIFORNIA

10
                                                             Case No.: 18cv2715-LAB(BLM)
11   STRIKE 3 HOLDINGS, LLC,

12                                          Plaintiff,       ORDER DENYING EX PARTE
                                                             APPLICATION FOR LEAVE TO SERVE A
13   v.                                                      THIRD PARTY SUBPOENA PRIOR TO A
                                                             RULE 26(f) CONFERENCE
14   JOHN DOE subscriber assigned IP address
     99.178.131.225,
15                                                           [ECF No. 5]
                                         Defendant.
16

17

18          Before the Court is Plaintiff’s December 6, 2018 “Ex Parte Application for Leave to Serve
19   a Third Party Subpoena Prior to a Rule 26(f) Conference.” ECF No. 5. Because the Defendant
20   has not been identified, no opposition or reply briefs have been filed. Having reviewed Plaintiff’s
21   application and all supporting documents, the Court DENIES the application for the reasons set
22   forth below.
23                                           BACKGROUND
24          Plaintiff alleges that it owns the intellectual property and copyrights to the “original,
25   award-winning adult motion pictures featured on its subscription-based websites.” ECF No. 5-1
26   at 6; see also ECF No. 5-2, Declaration of Greg Lansky in Support of Plaintiff’s Application, ¶¶ 3,
27   19, 32. On November 30, 2018, Plaintiff filed a complaint against John Doe 99.178.131.225
28   alleging copyright infringement as to sixty of the aforementioned motion pictures. ECF No. 1

                                                         1
                                                                                      18cv2715-LAB(BLM)
1    (“Compl.”) at 1–2.    Plaintiff alleges that Defendant illegally infringed by downloading and

2    distributing its copyrighted films, using the BitTorrent File Distribution Network, over an

3    extended period of time. Id. at 2, 4–5. Plaintiff describes the BitTorrent network as “a system

4    designed to quickly distribute large files over the internet.” Id. at 4. Plaintiff further alleges

5    that Defendant, who “attempted to hide this theft by infringing Plaintiff’s content anonymously,”

6    can be identified by his or her Internet Service Provider (“ISP”), AT&T Inc. (“AT&T U-verse”),

7    through his or her IP address 99.178.131.225. Id. at 2.

8           On December 6, 2018, Plaintiff filed the instant motion. ECF No. 5-1. Plaintiff seeks an

9    order from the Court allowing it to serve a subpoena to Defendant’s ISP seeking Defendant’s

10   true name and address pursuant to Federal Rule of Civil Procedure 45. ECF No. 5-1 at 7.

11                                         LEGAL STANDARD

12          A party may not seek discovery from any source before the Rule 26(f) conference unless

13   that party first obtains a stipulation or court order permitting early discovery. Fed. R. Civ. P.

14   26(d)(1). Courts in the Ninth Circuit apply the “good cause” standard in deciding whether to

15   permit early discovery. Semitool, Inc. v. Tokyo Electron Am., Inc., 208 F.R.D. 273, 274 (N.D.

16   Cal. 2002) (adopting the conventional standard of “good cause” in evaluating a request for

17   expedited discovery).     Good cause exists “where the need for expedited discovery, in

18   consideration of the administration of justice, outweighs the prejudice to the responding party.”

19   Id. at 276. Good cause for expedited discovery has been found in cases involving claims of
20   infringement and unfair competition or in cases where the plaintiff seeks a preliminary injunction.

21   Id. In infringement cases, expedited discovery is frequently limited to allowing plaintiffs to

22   identify Doe defendants. See UMG Recordings, Inc. v. Doe, 2008 WL 4104207, at *3 (N.D. Cal.

23   2008) (granting leave to take expedited discovery for documents that would reveal the identity

24   and contact information for each Doe defendant).

25          District courts in the Ninth Circuit apply a three-factor test when considering motions for

26   expedited discovery to identify certain defendants. Columbia Ins. Co. v. Seescandy.com, 185
27   F.R.D. 573, 578–80 (N.D. Cal. 1999). First, the plaintiff should “identify the missing party with
28   sufficient specificity such that the Court can determine that the defendant is a real person or

                                                     2
                                                                                      18cv2715-LAB(BLM)
1    entity who could be sued in federal court.” Id. at 578. Second, the plaintiff must describe “all

2    previous steps taken to locate the elusive defendant” to ensure that plaintiff has made a good

3    faith effort to identify the defendant. Id. at 579. Third, the plaintiff should establish that its

4    lawsuit could withstand a motion to dismiss. Id.

5                                             DISCUSSION

6           For the Court to grant Plaintiff’s motion, Plaintiff must first identify the Doe defendant

7    with sufficient specificity to enable the Court to determine that the Doe defendant is a real

8    person subject to the Court’s jurisdiction. See id. at 578. “Some district courts in the Ninth

9    Circuit have determined that a plaintiff identifies Doe defendants with sufficient specificity by

10   providing the unique IP addresses assigned to an individual defendant on the day of the allegedly

11   infringing conduct, and by using ‘geolocation technology’ to trace the IP address to a physical

12   point of origin.”        808 Holdings, LLC v. Collective of Dec. 29, 2011 Sharing Hash

13   E37917C8EEB4585E6421358FF32F29C D63C23C91, 2012 WL 12884688, at *4 (S.D. Cal. May 8,

14   2012); see e.g., OpenMind Sols., Inc. v. Does 1-39, 2011 WL 4715200, at *2 (N.D. Cal. Oct. 7,

15   2011) (finding plaintiff met its burden to identify the Doe defendants with sufficient specificity

16   by identifying the unique IP addresses of individuals engaged in BitTorrent protocol and using

17   geolocation technology to trace the IP addresses to a point of origin within the state of

18   California); Pink Lotus Entm’t, LLC v. Does 1-46, 2011 WL 2470986, at *3 (N.D. Cal. June 21,

19   2011) (same). “Others have found that merely identifying the IP addresses assigned to the
20   defendants on the day of the purported infringement is sufficient to satisfy the first factor.” 808

21   Holdings, LLC, 2012 WL 12884688, at *4; see, e.g., First Time Videos, LLC v. Does, 2011 WL

22   1431619, at *2 (N.D. Cal. Apr. 14, 2011) (“First, First Time Videos has identified the Doe

23   defendants with sufficient specificity by submitting a chart listing each of the defendants by the

24   IP address assigned to them on the day it alleges the particular defendant engaged in the

25   infringing conduct.”).

26          Here, Plaintiff has failed to identify Defendant with sufficient specificity to enable the
27   Court to determine Defendant would be subject to its jurisdiction. Plaintiff alleges that is used
28   “IP address geolocation technology by Maxmind Inc. (‘Maxmind’), an industry-leading provider

                                                     3
                                                                                      18cv2715-LAB(BLM)
1    of IP address intelligence and online fraud detection tools, to determine that Defendant’s IP

2    address traced to a physical address in this District.” Compl. at 2–3; see also ECF No. 5-1 at 7.

3    However, Plaintiff’s allegation that Defendant’s IP address traced to a physical address in this

4    District is not supported by any declaration filed in support of the instant Application that would

5    indicate, for example, who used the geolocation technology, the dates of use, and how it is

6    probative of the physical location of the subscriber. Accordingly, no evidentiary support was

7    provided to show that Defendant’s IP address likely resolves to a physical address located in this

8    District, and this Court cannot rely on Plaintiff’s unsupported assertions regarding the use and

9    accuracy of the geolocation technology Plaintiff contends to have applied. Therefore, the instant

10   Application must fail because there is no reliable evidence to support Plaintiff’s claim that

11   geolocation technology identified Defendant’s physical location as being subject to this Court’s

12   jurisdiction. See Columbia Ins. Co., 185 F.R.D. at 578.

13                                            CONCLUSION

14          For the foregoing reasons, the Court DENIES without prejudice Plaintiff’s Ex Parte

15   Application for leave to serve a third party subpoena prior to a Rule 26(f) conference.

16          IT IS SO ORDERED.

17

18   Dated: 12/19/2018

19
20

21

22

23

24

25

26
27
28

                                                     4
                                                                                      18cv2715-LAB(BLM)
